DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Stender on 17 February 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 89, Line 1:	The phrase “organ of claim 82” has been DELETED and REPLACED by the phrase --- organ of claim 88---.

Status of the Claims
Claims 66-81 and 85-90 are pending, presented for examination, and ALLOWED for the reasons that follow.

Response to Amendment
The Declaration of Dr. Caigan Du under 37 CFR 1.132 filed 30 December 2021 is sufficient to overcome the rejection of claims 66-81 and 85-89 based upon the combined teachings of Fahy, Allard, Brooks, Howden, Mosbah, McLaren, and Maathuis as set forth in the office action of 2 August 2021.  The Du declaration establishes that the particular subgenus of dendritic or hyperbranched polyglycerols set forth by the instant claims provide an unexpected improvement in organ transplant outcomes compared not only to the standard UW transplant preservation solutions, but even in comparison to dendritic or hyperbranched polyglycerols outside of the particular range of 0.48-3.00 kDa molecular weights encompassed by the claims.  This evidence appears to establish that the presently claimed range of dendritic or hyperbranched polyglycerol molecular weights is critical to achieving the improvement in transplant organ survival applicants observe and claim, as comparative solutions employing dendritic or hyperbranched polyglycerol molecular weights outside of the claimed range fail to demonstrate the improvement applicants have identified.  In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (The evidence relied upon should establish .  
On the basis of applicants’ demonstration of the criticality of the range claimed via the objective evidence provided by the Du Declaration, the rejections over the teachings of Fahy, Allard, Brooks, Howden, Mosbah, McLaren, and Maathuis as set forth in the office action of 2 August 2021 have been WITHDRAWN.

Allowable Subject Matter
Claims 66-81 and 85-90 are allowed for the reasons set forth above, Claim 89 being amended solely to correct the dependency from Claim 82, which has been cancelled, to Claim 88, which has not.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613